SUMMARY ORDER
Defendant Miguel Ventura-Mejia appeals from a judgment of conviction imposed on December 21, 2005, in the United States District Court for the Southern District of New York (Kaplan, J.), pursuant to a guilty plea to one count of illegal reentry following deportation subsequent to conviction for commission of an aggravated felony, in violation of 8 U.S.C. § 1326(a) and (b)(2). We assume the parties’ familiarity with the underlying facts, procedural history, and the issue presented on appeal.
We review sentencing decisions by federal district courts for “reasonableness.” United States v. Booker, 543 U.S. 220, 261-63, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005); United States v. Crosby, 397 F.3d 103,114 (2d Cir.2005). “[A] district court’s refusal to adjust a sentence to compensate for the absence of a fast-track program does not make a sentence unreasonable.” United States v. Mejia, 461 F.3d 158, 164 (2d Cir.2006).
Accordingly, the judgment of the district court is hereby AFFIRMED.